Citation Nr: 0016301	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for hypertension.  

Entitlement to service connection for panic and anxiety 
attacks.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between currently demonstrated hypertension and service.

2. The veteran was shown to have had a psychoneurotic anxiety 
reaction during service.  

3. A statement, dated in February 1999, from Steven Weiss, 
M.A., relates the veteran's symptoms of anxiety, including 
agoraphobia and panic attacks, to service.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2. The claim of entitlement to service connection for panic 
and anxiety attacks is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

I.  Hypertension

The threshold question to be answered concerning this issue is 
whether or not the veteran has presented evidence of a well-
grounded claim; that is, one which is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the 
absence of evidence of a well-grounded claim, there is no duty 
to assist the veteran in developing the pertinent facts and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability, 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran is claiming service connection for hypertension.  
Hypertension is persistently high arterial blood pressure with 
suggested threshold levels starting at 140 mm/Hg systolic and 
90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary 
799 (27th ed. 1988).  Review of the service medical records 
shows no indication that the veteran had high blood pressure 
during service.  Review of the records of medical treatment 
received by the veteran subsequent to service shows that he 
had elevated blood pressure in October 1982, at which time it 
was reported for clinical purposes that he had had labile 
hypertension for several years.  There is no indication in any 
of these records that the hypertension was related to service.  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  There is no indication that the veteran's 
hypertension, which developed many years after the veteran was 
discharged from active duty, is related to service and no 
medical evidence of continuity of symptoms of this disease 
manifested by the veteran since service.  Under these 
circumstances, the claim is not considered plausible and must 
be denied.  

II.  Anxiety and Panic Attacks

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one to which a lay person's observation is competent.  Id. at 
497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records include a November 1964 referral to 
the mental hygiene clinic that included an impression of 
psychoneurotic anxiety reaction.  In a February 1999 
statement, Steven Weiss, M.A. indicated that he had treated 
the veteran from 1976 to 1984 for symptoms of agoraphobia, 
panic disorder and generalized anxiety disorder.  He rendered 
an opinion that the veteran had a long history of problems 
with anxiety and panic attacks that began during his military 
service.  

In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
statement from Mr. Weiss, who treated the veteran for a 
number of years is presumed to be true and, thus, is 
sufficient to render the claim plausible.  Therefore, to this 
extent, the claim is granted.  


ORDER

The claim for service connection for hypertension is denied.

The claim of entitlement to service connection for anxiety 
and panic attacks is well grounded.  To this extent only, the 
appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
anxiety and panic attacks is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Under these circumstances, the case is remanded for the 
following:

The RO should arrange for the veteran to 
undergo a special psychiatric evaluation 
to ascertain whether the current symptoms 
that have been manifested are related to 
the psychiatric manifestations exhibited 
by the veteran while he was on active 
duty.  The claims folder should be 
reviewed in connection with the 
examination.  The specialist should 
provide a complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



